                  Case 20-10953-LSS       Doc 65    Filed 05/05/20   Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE



 Laurie Selber Silverstein                                                  824 N. Market Street
        Judge                                                              Wilmington, DE 19801
                                                                                  (302) 252-2900




                                           May 5, 2020


Via CM/ECF Notification:

To all counsel in SureFunding, LLC - Case No. 20-10953

        Re:       May 12, 2020 (10:00 a.m.) Hearing
Dear Counsel:
      Our review of the docket shows the following matters are scheduled to be heard at
the May 12, 2020 hearing:

              •   Motion of the Noteholders to Excuse Compliance with 11 U.S.C. § 543(a) &
                  (b) (filed April 16, 2020) [D.I. 14]

              •   Motion of the Noteholders to Dismiss the Debtor’s Chapter 11 Case (filed April
                  16, 2020) [D.I. 15]

              •   Debtor’s Application for Entry of an Order Authorizing the Debtor to Employ
                  and Retain Gavin/Solmonese LLC to Provide a Chief Restructuring and
                  Liquidating Officer and Related Services Pursuant to 11 U.S.C. §§ 363 and 105
                  Effective as of the Petition Date (filed April 20, 2020) [D.I. 24]

              •   Debtor’s Motion for Entry of an Order Authorizing the Employment and
                  Compensation of Certain Professionals Utilized in the Ordinary Course of
                  Business Effective as of the Petition Date (filed April 20, 2020) [D.I. 25]

              •   Debtor’s Motion for Entry of an Order Establishing Procedures for Interim
                  Compensation and Reimbursement of Expenses for Retained Professionals
                  (filed April 20, 2020) [D.I. 26]

              •   Debtor’s Application for Entry of an Order Authoring the Retention and
                  Employment of Fox Rothschild, LLP as Counsel for the Debtor Effective as of
                  the Petition Date (filed April 21, 2020) [D.I. 27]
               Case 20-10953-LSS        Doc 65     Filed 05/05/20     Page 2 of 3

SureFunding, LLC - Case No. 20-10953
May 5, 2020
Page 2

           •   Debtor’s Motion for Entry of an Order Pursuant to Bankruptcy Code Sections
               501, 502, and 1111(a), Bankruptcy Rules 2002 and 3003(c), and Local Rule
               2002-1(e) Establishing Bar Dates for Filing Proof of Claim and Approving the
               Form and Manner of Notice Thereof (filed April 22, 2020) [D.I. 31]

           •   United States Trustee’s Motion for an Order Dismissing or Converting this
               Case to Chapter 7 or Directing the Appointment of a Trustee (filed April 24,
               2020) [D.I. 34]

As discussed during our status conference earlier today, the May 12 hearing will focus on
the motions to dismiss filed by the Noteholders and the United States Trustee. I have
determined that the hearing on the two motions to dismiss are time sensitive per Chief
Judge Sontchi’s Amended Order Governing the Conduct of Hearings Due to Coronavirus
Disease 2019 (COVID-19) dated April 20, 2020. Upon review of the other motions, I do
not deem them to be time sensitive at this time.

       Per our discussion, this is an evidentiary hearing with multiple witnesses. Given that
I have determined the above matters are time sensitive, it is appropriate to take witness
testimony remotely. Such is permissible under Federal Rule of Civil Procedure 43(a) (made
applicable by Federal Rule of Bankruptcy Procedure 9017) for good cause in compelling
circumstances and with appropriate safeguards. So that the hearing may run as smoothly as
possible, and any appropriate safeguards can be implemented, please file the following
information on the docket as soon as possible, but no later than May 8, 2020. For each
witness, please supply:
   1. The name and title of the witness.
   2. The general topic(s) of the testimony.
   3. The location of the witness (city, state, country).
   4. The place from which the witness will be testifying (e.g., home, office – no
      addresses).
   5. Whether anyone will be in the room with the witness during his/her testimony, and
      if so, who (name/title/relationship to witness) and for what purpose.
   6. Whether the witness will have any documents with him/her, and if so, what
      documents.
If the witness has filed/will file a declaration relevant to the matters to be heard, the
declaration should be available to the witness during testimony.
       I understand counsel are in the process of exchanging exhibit lists. The lists, together
with all exhibits, should be exchanged and delivered to chambers (via email to Ms.
Johnson) by no later than May 11, 2020 at 12:00 p.m. (eastern time). If an exhibit is on the
docket, it may simply be referenced by the applicable CM/ECF docket number. If an
exhibit is not on the docket, please supply it to chambers in pdf or other printable format.
              Case 20-10953-LSS       Doc 65     Filed 05/05/20    Page 3 of 3

SureFunding, LLC - Case No. 20-10953
May 5, 2020
Page 3

The party sponsoring a witness will be responsible for ensuring that any exhibits are
supplied to the witness ahead of the hearing.
        My IT department indicates that the optimal number of Zoom participants is no
more than twenty (20), as opposed to Courtcall, which is unlimited. So that we can
appropriately plan for the hearing, any attorney desiring to participate by Zoom must notify
Ms. Johnson at lora_johnson@deb.uscourts.gov by May 11th, 2020 at 12:00 p.m. (eastern
time). I ask that Zoom participation be limited to one attorney per firm, where possible, and
that others who do not anticipate addressing the court do not request Zoom participation.
Of course, anyone who is questioning a witness should participate by Zoom, if possible. To
facilitate this limitation, we can take a recess between witnesses, as necessary.
       Ms. Johnson will email a Zoom link to all who are participating by Zoom. It will be
necessary to view video through the Zoom link, but all audio will be through Courtcall. It
is incumbent on the party sponsoring a witness to provide both the Zoom link and the
Courtcall phone number to the witness as well as to register the witness with Courtcall.
        Also, our experience is revealing that notwithstanding everyone’s efforts to mute
phones and the Zoom microphone to avoid background noise, it can still be difficult to
clearly hear all speakers. Please speak slowly. And, I have found that use of a headset or
similar microphone helps. We appreciate your cooperation as we work through this
process. If you have any questions (technical or otherwise), please reach out to chambers.
       Finally, we have a hearing on Thursday with respect to the motion for a protective
order. If there are questions about these procedures, please raise them at that time.
                                    Very truly yours,



                                    Laurie Selber Silverstein
LSS/cmb
